 1   Michele R. Stafford, Esq. (SBN 172509)
     Tino X. Do, Esq. (SBN 221346)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, California 94502
     Telephone: (510) 906-4710
 4   Email: mstafford@sjlawcorp.com
     Email: tdo@sjlawcorp.com
 5
     Attorneys for Plaintiffs, Operating Engineers’
 6   Health And Welfare Trust Fund for Northern California, et al.

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

10   OPERATING ENGINEERS’ HEALTH AND
     WELFARE TRUST FUND FOR NORTHERN                                             Case No.: 4:19-cv-07548-HSG
11   CALIFORNIA, et al.,
                                                                                 JOINT REQUEST TO CONTINUE
12                  Plaintiffs,                                                   CASE MANAGEMENT
                                                                                  CONFERENCE; ORDER THEREON
13          v.                                                                         x
14                                                                               Date: February 25, 2020
     SCAFANI ENGINEERING & CONSTRUCTION,
     INC., a California Corporation; and THOMAS JAMES                            Time: 2:00 p.m.
15   SCAFANI, an individual,                                                     Ctrm: 2, 4th Floor,
                                                                                        1301 Clay Street
16                  Defendants.                                                         Oakland, California
                                                                                 Judge: Hon. Haywood S. Gilliam, Jr.
17
                                                                                   me
18

19          The Parties to this action respectfully request that the Case Management Conference, currently
20   on calendar for February 25, 2020, be continued for approximately sixty (60) to ninety (90) days. Good
21   cause exists for the granting of the continuance, as follows:
22          1.      This action was filed on November 18, 2019 (Dkt. #1) arising out of Defendants Scafani
23   Engineering & Construction, Inc. and Thomas James Scafani’s failure to comply with Plaintiffs’ request
24   for a payroll audit for the period from January 1, 2013 through December 31, 2017.
25          2.      Defendants filed their Answer to the Complaint on December 23, 2019 (Dkt. #13).
26          3.       The Parties had their initial meet and confer telephone conferences pursuant to Federal
27   Rules of Civil Procedure, Rule 26(f) and ADR Local Rule 3-5. Defendants contend that they did not
28   receive the audit requests prior to the commencement of the lawsuit, and are now complying. It is
                                                     1
     JOINT REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE; ORDER THEREON
     Case No. 4:19-cv-07548-HSG
                                            P:\CLIENTS\OE3CL\Scafani Engineering and Construction\Pleadings\Drafts\Scafani - Joint Request to Continue CMC 021720.docx
 1
     understood that the requested audit will be conducted on February 21, 2020.
 2
            4.      There are no issues that need to be addressed by the parties at the currently scheduled
 3
     Case Management Conference. In the interest of conserving costs as well as the Court’s time and
 4
     resources, the parties jointly request that the Court continue the Case Management Conference set for
 5
     February 25, 2020 for approximately sixty (60) to ninety (90) days to permit sufficient time for the audit
 6
     to be conducted and finalized, and for the parties to attempt to resolve their disputes.
 7
                                                                   Respectfully submitted,
 8

 9   DATED: February 17, 2020                                      SALTZMAN & JOHNSON LAW CORPORATION

10
                                                        By: /s/ Tino X. Do
11                                                          Tino X. Do
                                                            Attorneys for Plaintiffs
12

13   DATED: February 17, 2020                                      SIMPSON, GARRITY, INNES & JACUZZI
14
                                                        By: /s/ Paul V. Simpson
15                                                          Paul V. Simpson
                                                            Attorneys for Defendants
16

17   IT IS SO ORDERED.
18
            The     currently    set    Case       Management                    Conference                  is        hereby            continued                to
19
     April 28, 2020 at 2:00 p.m., and all previously set deadlines and dates related to this case are
20
     continued accordingly.
21

22   DATED: 2/18/2020
23                                                                 U.S. DISTRICT COURT JUDGE
24                                                                 HAYWOOD S. GILLIAM JR.

25

26

27
28
                                                                     2
     JOINT REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE; ORDER THEREON
     Case No. 4:19-cv-07548-HSG
                                            P:\CLIENTS\OE3CL\Scafani Engineering and Construction\Pleadings\Drafts\Scafani - Joint Request to Continue CMC 021720.docx
